Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 09/01/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-2, 4-9, and 11-22 are pending.
Response to Applicant’s Arguments
In response to “For example, the inventors disclose an NLP system that is able to detect a plurality of linguistic features in the training data, wherein the training data comprises a plurality of words arranged in a natural language. These detected linguistic features are then aggregated into a specification data structure that is arranged for training an NLG system to produce natural language output that stylistically resembles the training data” and “Accordingly, the claims are focused on the practical application of Al computer technology to solve the technical problem of how NLG systems can be configured to produce natural language outputs that express concepts in a manner that stylistically resembles an exemplar sentence”. 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In McRO, the CAFC noted that prior art method of generating morph weight set with values between “0” and “1” for computer animation of facial expressions are manually determined. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1304-5 (Fed. Cir. 2016). The claimed improvement in McRO allows computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators through the automated use of rules, rather than artists, to set the morph weights and transitions between phonemes. Id. at 1313. 
Specifically, the claims were directed to the incorporation of claimed rules, not the use of the computer that improved existing technological process by allowing automation of further tasks that goes beyond merely organizing existing information into a new form. Id. at 1314-15. In McRO, the claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create a sequence of synchronized, animated characters that prevent pre-emption of all processes for achieving automated lip-synchronization of 3-D characters. Id. at 1315. Therefore, the CAFC held that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timing, and morph weight sets is patent eligible. Id. at 1302-3.
Claim 1 recites a processor creating a concept expression template for the concept based on the parse tree structure and an ontology such that the concept expression template models how the sentence expresses the associated concept; and 
training a natural language generation (NLG) system based on the concept expression template so that the NLG system is enabled to (1) process a data set using the ontology and (2) produce natural language output about the data set that expresses the associated concept in accordance with the concept expression template.
As noted in the specification on p. 2, “NLG is a subfield of artificial intelligence (Al) concerned with technology that produces language as output on the basis of some input information or structure (e.g., where the input constitutes data about a situation to be analyzed and expressed in natural language)”. 
Here, the concept expression template process a data set using an ontology and produces natural language output about the data set that expresses (i.e., “renders”) the associated concept in accordance with the concept expression template that models how the sentence expresses the associated concept (i.e., “renders information into a specific format”). 
Therefore, much like the incorporation of claimed rules improved existing technological process by allowing automation of further tasks that goes beyond merely organizing existing information into a new form in McRO, the claims set forth how a Natural Language Generation system can be “configured to produce natural language outputs that express concepts in a manner that stylistically resembles an exemplar sentence”. 
Thus, claims 1, 8, and 16 integrate the recited judicial exception into a practical application of the exception and as a result, claims 1-2, 4-9, and 11-22 are patent eligible. 
In response to “Instead of training an NLG system, Hakkani-Tur uses its relationship detection modeling for NLP/NLU purposes. That is, Hakkani-Tur is focused on improving how NLU systems understand/interpret natural language inputs and does not apply its relationship detection modeling to NLG” and “Accordingly, Hakkani-Tur is focused on how NLU systems can interpret natural language input for purposes such as translating natural language inputs into intents or search queries for data sources such as a search engine. Hakkani-Tur is silent about how NLP/NLU techniques can be used to control how NLG systems are trained to generate natural language output in the manner recited by claim 1”.
According to the specification on p. 2, “NLG is a subfield of artificial intelligence (Al) concerned with technology that produces language as output on the basis of some input information or structure (e.g., where the input constitutes data about a situation to be analyzed and expressed in natural language)”. 
According to Hakkani-Tur, relation detection aims to determine with relations in the part of knowledge graph related to the conversational input domain has been invoked in the user conversational inputs (Col 5, Rows 35-39). In other words, given user conversational inputs or “input constitutes data about a situation to be analyzed and expressed in natural language” (e.g., Fig. 2, “show me movies by Roberto Benigni”), use a relation detection model to determine the invoked relations in the knowledge graph (e.g., Fig. 2, query logical representation 208a for retrieving movies directed by Roberto Benigni in the knowledge graph) as an answer to the conversational input or “produces language as output” (See Fig. 1, knowledge graph containing answer / language output for movies directed by Roberto Benigni). 
In particular, Hakkani-Tur discloses a relation detection model training solution includes a knowledge graph defining basic semantic ontology that serves as a source of the relations used to develop the range of intents for user conversational inputs (Col 2, Rows 53-56) where knowledge graphs are triple stores built on triple base representation for semantic web defined by Resource Description Framework “RDF” consists of two entities linked by some relation (Col 4, Rows 23-30); e.g., Director (Avatar, James Cameron) represented in the form of Relation (Entity 1, Entity 2). 
Further, answers (i.e., language outputs on the basis of input information / structure) to informational queries such as “find the movies of a certain genre and director” are likely included in knowledge repositories such as structured semantic knowledge graphs of the emerging semantic web (Col 4, Rows 30-36). 
Finally, link of the relation in the knowledge graph may be enhanced with a set of natural language patterns that are commonly used to refer to that relation (Col 6, Rows 15-20).
In other words, when a candidate pattern creation operation 418 substitutes node tags corresponding to entities from the knowledge graph for corresponding entities in the natural language expression (e.g., Col 8, Rows 33-35, natural language expression 606 “James Cameron directed Titanic”) to form natural language patterns (e.g., Col 8, Rows 43-47, Director-name directed Movie-name / candidate pattern 608) that realize relation for use in training the relation detection model (Col 8, Rows 36-41), the process also enhance the link of relation in the knowledge graph with the set of natural language patterns such that answers / natural language outputs to informational queries can be realized in accordance to the enhanced relation.  
Therefore, Hakkani-Tur discloses “train a natural language generation (NLG) computer system based on the concept expression template so that the NLG computer system is enabled to process a data set using the ontology and produce NLG output about the data set that expresses the associated concept in accordance with the concept expression template”.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 4-9, and 11-18 are rejected under 35 USC 102(a)(2) as being anticipated by Hakkani-Tur et al. (US 10073840 B2).
Regarding Claims 1, 8, and 16, Hakkani-Tur discloses an apparatus for natural language processing (Fig. 7, computing device 700), the apparatus comprising: 
a processor (Col 13, Rows 10-12, processing unit 702) configured to: 
parse a sentence to create a parse tree structure representative of the sentence (Col 8, Rows 1-19, parsing snippets into parse trees; e.g., Col 9, Rows 1-4, “A Florida Enchantment is a silent film directed by and starring Sidney Drew”; see also Fig. 6, “James Cameron directed Titanic and he did the best job you could ask for.”); 
analyze the sentence to associate the sentence with a concept (Col 8, Rows 28-35, step 412, extract entities like “James Cameron” and “Titanic” and extract the phrase “James Cameron directed Titanic” as natural language expression 606 of entity specific triple); 
create a concept expression template for the concept based on the parse tree structure and an ontology such that the concept expression template models how the sentence expresses the associated concept (Col 8, Rows 36-47, step 418, create a candidate pattern “Director-name” directed “Movie-name” for corresponding entities “James Cameron” and “Titanic”; in view of Fig. 4 step 402 and Col 6, Row 65 – Col 7, Row 2, identify relations between entities “James Cameron” and “Titanic” in domain knowledge graph based on defined schema (i.e., ontology) associated with the knowledge graph in order to perform step 418, to substitute tokens “Director-name” and “Movie-name” for corresponding entities “James Cameron” and “Titanic”); and 
train a natural language generation (NLG) computer system based on the concept expression template so that the NLG computer system (Col 6, Rows 34-40 and Col 8, Rows 36-41, create candidate pattern to train relation detection model for use in a natural language understanding system or dialog system) is enabled to (1) process a data set using the ontology (Col 2, Rows 53-56 and Col 6, Rows 1-8, relation detection model training solution includes application 300 executing on device 302, which includes a knowledge graph 304 defining basic semantic ontology that serves as a source of relations used to develop a range of intents for user conversational inputs) and (2) produce NLG output about the data set that expresses the associated concept in accordance with the concept expression template (Fig. 5 and see Col 8, Rows 36-52, form natural language patterns comprising “Director-name” and “Movie-name” for “James Cameron directed Titanic” to realize relation for use in training the relation detection model; in view of Col 4, Rows 30-36, answers to informational queries are likely include in the knowledge graphs; Col 6, Rows 15-20, link of the relation in the knowledge graph may be enhanced with a set of natural language patterns that are commonly used to refer to that relation; in other words, the natural language patterns are used to enhance link of relation in the knowledge graph that includes the answers to informational queries for a natural language dialog system).
Regarding Claim 16, Hakkani-Tur discloses a computer program product for natural language processing, the computer program product comprising: a plurality of processor-executable instructions that are resident on a non-transitory computer readable storage medium, wherein the instructions are configured, upon execution by a processor, to cause the processor to perform the parsing, analyzing, and creating of the concept expression template for claims 1 and 8 (Col 13, Rows 11-21, system memory 704 includes software application for processing unit 702 for controlling the operations of device 700).
Regarding Claim 15, Hakkani-Tur discloses wherein the processor comprises a plurality of processors (Col 13, Rows 50-52, single chip containing microprocessors).
Regarding Claims 2 and 9, Hakkani-Tur discloses wherein the concept expression template comprises a plurality of parameters (Fig. 6, candidate pattern 608 with tokens “Director-name” and “Movie-name”), and wherein the processor is further configured to: 
link a plurality of the parameters to a plurality of objects in an ontology used by the NLG computer system to produce natural language outputs (Col 4, Rows 30-36, answers to informational queries are likely include in the knowledge graphs; Fig. 2, Col 5, Rows 35-42 and Fig. 3, Col 6, Rows 1-20 and Rows 44-54, using knowledge graph defining semantic ontology in dialog system applications to develop range of intents for user conversational input; e.g., using the set of natural language patterns to enhance link of relation in the knowledge graph that includes answers to informational queries such as “who directed the movie life is beautiful” and generate dialog response according to natural language pattern 506 of Fig. 5).
Regarding Claims 4 and 11, Hakkani-Tur discloses wherein the processor is further configured to analyze the sentence by (1) matching words in the sentence against a plurality of anchor words associated with the concept and (2) associating the sentence with the concept in response to a determination that a word in the sentence matches one of the anchor words (Col 8, Rows 28-45, determine that “James Cameron” matches “Director-name” and “Titanic” matches “Movie-name” in order to substitute “Director-name” with “James Cameron” and “Movie-name” with “Titanic”; see Fig. 6, associate snippet / sentence 602 with candidate pattern 608  based on extracted natural language expression 606).
Regarding Claims 5 and 12, Hakkani-Tur discloses receive the sentence as user input through a user interface (Col 6, Rows 26-30, training examples mined from query click logs containing a list of search queries associated with URL returned by the search query and clicked on by the user).
Regarding Claims 6 and 13, Hakkani-Tur discloses wherein the processor is further configured to: 
receive the sentence as part of a document, the document including a plurality of sentences (Col 7, Rows 30-46, retrieved documents returned by searching the web, a domain specific knowledge base etc.); and 
perform the parse, analyze, and create operations with respect to each of a plurality of the sentences to create a plurality of concept expression templates based on the document (Figs. 4 and 6, steps 406 through 418).
Regarding Claims 7 and 14, Hakkani-Tur discloses wherein the document comprises a plurality of documents in a document corpus (Col 7, Rows 40-41, collect snippets from documents returned by search).
Regarding Claim 17, Hakkani-Tur discloses wherein the processor is further configured to train the NLG computer system based on the concept expression template using a specification data structure (Col 8, Rows 36-41, candidate pattern creation operation 418 substitutes tokens / node tags for corresponding entities in the natural language expression to form natural language patterns that realize the relation for use in training the relation detection model), wherein the specification data structure comprises a machine-readable representation of the concept expression template (Col 8, Rows 43-47 and Fig. 6, candidate pattern 608 “Director-name directed Movie-name”).  
Regarding Claim 18, Hakkani-Tur discloses the NLG computer system, wherein the NLG computer system is configured, in response to being trained based on the concept expression template, to (1) process a data set using the ontology (Fig. 2, Col 5, Rows 35-40, relation detection based on semantic ontology provided by a knowledge graph) and (2) in response to the processed data set, produce the natural language output about the data set (Col 5, Rows 37-39 and Rows 64-67, relation detection aims to determine with relations in the part of knowledge graph related to the conversational input domain that has been invoked in the user conversational inputs; e.g., processing “show me movies by Roberto Benigni” to produce logical representations 208a that formally illustrate the centrally of the Director relation to the retrieving the information requested), wherein the natural language output expresses the concept in accordance with the concept expression template (Col 8, Rows 43-45 and Rows 53-60, in view of Figs. 3 (Col 6, Rows 15-18) and 5, candidate pattern “Director-name directed Movie-name” enhances the relation in the knowledge graph about the relation triple Director (Life is Beautiful, Roberto Benigni) to allow the dialog system to generate an answer in the format of Director-name directed Movie-name to generate a dialog response to “show me movies by Roberto Benigni”).  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22 are rejected under 35 USC 103(a) as being unpatentable over Hakkani-Tur et al. (US 10073840 B2) in view of Song et al. (US 2015/0261745 A1).
Hakkani-Tur does not disclose wherein the concept expression template comprises a change concept expression template, a compare concept expression template, a driver concept expression template, and a rank concept expression template. 
Song discloses a processor (¶30, processor module 131) performing natural language processing (NLP) on training data to detect a plurality of linguistic features in the training data (¶36, extracting a set of semantic terms for each sentence within a set of sentences in a corpus and applying domain tags for each sentence within the set of sentences), wherein the detected linguistic features include a concept expression template that models how the training data describes a defined concept (¶45-48, tagging semantic terms with tags; for example, replacing semantic term “T Rowe Price” with the tag <company> and “last quarter” with <time>; ¶58, the tagged original sentence is now considered a template); and 
generating a specification data structure based on the detected linguistic features / concept expression template (¶63, develop a ranking model via training module 142 that uses a set of model weights to rank the templates within each conceptual unit in order to determine which template / tagged original sentence should be used), the specification data structure arranged for training a natural language generation (NLG) system to produce natural language output that stylistically resembles the training data (¶85, once the ranking model is complete, it may be used to generate natural language text for a given domain).
In particular, Song discloses wherein the concept expression template comprises a change concept expression template (¶36 and ¶39, extracting semantic terms and applying domain tags to “The increase is projected to level off during the current quarter”, domain tags to “the increase” represent change concept; see ¶44), wherein the concept expression template comprises a compare concept expression template (¶36 and ¶39, extracting semantic terms and applying domain tags to “The increase is projected to level off during the current quarter”, domain tags to “level off during the current quarter” represent compare concept; see ¶44; see also ¶192, “Soybeans was up more than 2 percent for the week, the fifth straight weekly rise and the longest rally since December, 2010”), wherein the concept expression template comprises a driver concept expression template (¶36 and ¶37, extracting semantic terms and applying domain tags to “the consensus recommendation for the financial services peergroup is a buy”; see ¶42), and wherein the concept expression template comprises a rank concept expression template (¶36 and ¶38, extracting semantic terms and applying domain tags to “T. Rowe Price led the group last quarter with a 3.6% average per share price increase”; ¶43).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to create concept expression templates comprising a change concept expression template, a compare concept expression template, a driver concept expression template, and a rank concept expression template in order to bootstrap templates for use in natural language sentence generation (Song, Abstract) and reduce amount of human efforts needed to apply NLG system to a new domain (Song, ¶10; compare Hakkani-Tur, Col 4, Rows 15-18relation detection model training solution scales to other domains and push the burden from natural language semantic parsing to knowledge base population).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        12/01/2022